Citation Nr: 0937643	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  05-27 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left shoulder 
disorder.



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



WITNESSES AT HEARING ON APPEAL

The appellant and his spouse
ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
December 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

In October 2006, the Board issued a decision denying the 
benefits sought on appeal.  The Veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in a February 2008 Order, the 
Court vacated the October 2006 Board decision and remanded 
the matter to the Board for development consistent with the 
parties' Joint Motion for Remand (Joint Motion).

The Board remanded the case for further development in 
January 2009.  That development was completed, and the case 
has since been returned to the Board for appellate review.

A hearing was held on August 1, 2006, by means of video 
conferencing equipment with the appellant in Muskogee, 
Oklahoma, before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.

The Board also notes that the Veteran' representative 
submitted a statement in December 2008 asserting that the 
Veteran's disability renders him unemployable.  It is unclear 
as to whether he intended to file a claim for a total 
evaluation based upon individual unemployability due to 
service-connected disabilities (TDIU).  However, that matter 
is not currently before the Board because it has not been 
prepared for appellate review.  Accordingly, that matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss did not manifest during service or 
within one year thereafter and has not been shown to be 
causally or etiologically related to the Veteran's military 
service.

3.  The Veteran has not been shown to currently have tinnitus 
that is causally or etiologically related to his military 
service.

4.  The Veteran has not been shown to currently have a left 
shoulder disorder that is causally or etiologically related 
to his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

3.  A left shoulder disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. § 
3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
February 2004 and April 2004 prior to the initial decision on 
the claims in September 2004.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the February 2004 and April 2004 letters stated 
that the evidence must show that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  Additionally, the July 2005 statement of 
the case (SOC) and the May 2006 and April 2009 supplemental 
statements of the case (SSOC) notified the Veteran of the 
reasons for the denial of his application and, in so doing, 
informed him of the evidence that was needed to substantiate 
his claims.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the February 2004 and April 2004 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claims, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
February 2004 and April 2004 letters notified the Veteran 
that he must provide enough information about his records so 
that they could be requested from the agency or person that 
has them.  It was also requested that he complete and return 
the enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the February 2004 and 
April 2004 letters informed him that it was his 
responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In the present case, the Veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with adequate notice of the type of evidence 
necessary to establish a disability rating or an effective 
date for the disabilities on appeal.  Despite the inadequate 
notice provided to the Veteran pertaining to disability 
ratings and effective dates, the Board finds no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The Board concludes below that the Veteran is not 
entitled to service connection for bilateral hearing loss, 
tinnitus, and a left shoulder disorder.  Thus, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  His service treatment records as 
well as all identified and available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claims.  In fact, the Veteran 
submitted a statement in April 2009 indicating that he had no 
other information or evidence to submit.  He was also 
provided the opportunity to testify at a hearing before the 
Board.

In addition, the Veteran was afforded VA examinations in June 
2005 and March 2009 in connection with his claims for service 
connection.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As discussed below, the Board 
finds that the March 2009 VA examinations and opinions 
obtained in this case are more than adequate, as they are 
predicated on a full reading of the service treatment records 
as well as the private and VA medical records contained in 
the Veteran's claims file.  They consider all of the 
pertinent evidence of record, to include the statements of 
the appellant, and provide a complete rationale for the 
opinions stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4). 

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them a SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to the Veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d) (2008).


I.  Bilateral Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability 
during service (i.e., one meeting the requirements of 38 
C.F.R. § 3.385) is not always fatal to a service connection 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing that disability to service may 
serve as a basis for a grant of service connection for 
hearing loss where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-
service audiometric findings meeting the regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post- 
service findings to the injury in service (as opposed to 
intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for bilateral 
hearing loss and tinnitus.  His service treatment records are 
negative for any complaints, treatment, or diagnosis of such 
disorders.  Indeed, the Veteran's October 1967 enlistment 
examination found his ears and drums to be normal, and his 
pure tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5

15
LEFT
0
0
0

10

The Veteran was later afforded a separation examination in 
November 1969.  His ears and drums were once again found to 
be normal, and he denied having a medical history of ear 
trouble, running ears, or hearing loss.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
	  5
5
5

25
LEFT
0
0
0

20

The Veteran also had a hearing loss profile of "H1" at the 
time of his November 1969 separation examination.  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing 
that the "PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service).

The Veteran did not meet VA standards for hearing loss 
pursuant to 38 C.F.R. § 3.385 at the time of his separation 
from service.  Moreover, the Board notes that the Veteran did 
not seek treatment for hearing loss or tinnitus until many 
decades after his separation from service.  Therefore, the 
Board finds that bilateral hearing loss and tinnitus did not 
manifest in service or within one year thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest manifestations of 
hearing loss and tinnitus, the Board notes that a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board 
must consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

Nevertheless, as noted above, the absence of in-service 
evidence of a hearing disability during service (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385) is not always 
fatal to a service connection claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing that disability to service may serve as a basis 
for a grant of service connection for hearing loss where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes).  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has argued that he was exposed to acoustic trauma 
during his period of service and that this was the injury 
sustained from which his hearing loss and tinnitus resulted.  
Although his military occupational specialty is listed as a 
clerk typist, the Veteran is considered competent to relate a 
history of noise exposure during service. See 38 C.F.R. § 
3.159(a)(2).  In addition, the medical evidence of record 
does show that he has current bilateral hearing loss by VA 
standards as well as tinnitus. See 38 C.F.R. § 3.385.

However, the Board finds that the more probative evidence of 
record does not link the Veteran's current bilateral hearing 
loss and tinnitus to service.  In this regard, the June 2005 
VA examiner observed the Veteran's report that he was a truck 
driver with an artillery unit in 1968 and 1969 and was 
exposed to artillery fire without the use of hearing 
protection.  Following a review of the Veteran's medical 
history and a physical examination, the examiner stated that 
it was less likely than not that the Veteran's hearing loss 
and tinnitus were due to his noise exposure in service.  
Instead, she believed that they were more likely than not due 
to his 22 years of working for the fire department.  

In addition, the March 2009 VA examiner reviewed the 
Veteran's claims file and medical history and noted the 
Veteran's reported history of noise exposure without the use 
of hearing protection prior to, during, and after his 
military service.  She observed that the Veteran's 
audiological evaluations in October 1967, October 1968, and 
November 1969 revealed normal hearing thresholds for both 
ears and that the first audiological evaluation that 
diagnosed hearing loss was not until June 2005, which was 
approximately 36 years after his separation from service.  It 
was also noted that the Veteran had told the examiner that he 
first noticed his tinnitus sometime between 1998 and 2000, 
which was also decades after his period of service.  
Following a physical examination, the examiner opined that it 
was not likely that the current hearing loss and reported 
tinnitus were related to his military service.  She explained 
that her opinion was based on the normal findings in service 
and the long gap between the Veteran's service and first 
reports and diagnosis of the disorders.  The examiner further 
observed that there was a discrepancy between the Veteran's 
report of constant tinnitus at the March 2009 examination and 
his report of intermittent ringing at an audiology 
appointment in February 2009.  She cited medical literature 
indicating that there is no further progression of hearing 
loss as a result of noise exposure once such exposure is 
discontinued.  In addition, the examiner opined that it was 
as likely as not that the current hearing loss and reported 
tinnitus were related to his non-military occupational noise 
exposure, recreational noise exposure, or presbycusis.

The Board does observe the private medical records dated in 
August 2006 documenting an audiological evaluation during 
which the Veteran had reported serving in the military as a 
truck driver from December 1967 to December 1969.  He had 
told the audiologist that both his hearing loss and tinnitus 
began during his period of service and that he did use 
hearing protection.  The audiologist also observed that the 
Veteran served with the fire department for 22 years 
following his separation from service and that his 
responsibilities as a fire chief during the last 10 years 
were primarily administrative.  Following audiometry testing, 
the private audiologist stated that the Veteran presented 
with bilateral hearing loss and constant bilateral tinnitus 
and that it was more likely than not that such disorders were 
related to his military noise exposure and acoustic trauma as 
a truck driver in service.  In this regard, she explained 
that the Veteran was exposed to excessive noise levels for 
extended periods of time that was associated with the 
aircraft on which he loaded vehicles as well as artillery 
noise as a result of being in an artillery unit.  The 
audiologist stated that the noise exposure from both of those 
environments was documented and accepted as hazardous to the 
ears and hearing.  She also commented that the Veteran's 
occupational noise exposure as a firefighter involved noises 
of lesser intensity levels and of shorter time durations per 
incident of exposure and were absent of the impulse noise 
characteristic.  

Nevertheless, it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons and bases, 
the Board may favor one medical opinion over another.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. 
App. 488 (1995) (the Board may adopt a particular independent 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the material evidence of 
record).  The Board, of course, is not free to reject medical 
evidence on the basis of its own unsubstantiated medical 
conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995).

After weighing the medical evidence, the Board finds the 
March 2009 VA examiner's opinion to be the most probative.  
Although the August 2006 private physician indicated she 
based her opinion on the information available to her and 
reiterated the Veteran's own reports, there is no indication 
that she reviewed the entire claims file or the Veteran's 
service treatment records.  Nor did she discuss the normal 
audiological evaluations in service or the decades-long 
evidentiary gap between the Veteran's separation from service 
and his first complaints and treatment for hearing loss and 
tinnitus.  As such, her opinion appears to rest on incomplete 
information and does not provide an explanation or discussion 
of all of the relevant facts in this case

In contrast, the March 2009 VA examiner offered her opinion 
based on a review of all of the evidence, including the 
August 2006 private medical records, and offered a rationale 
for the opinion.  She specifically noted the lack of 
complaints, treatment, or diagnosis of hearing loss and 
tinnitus in service, including the normal audiological 
evaluations, and noted that he there was no medical evidence 
of hearing loss or tinnitus for many decades thereafter.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is 
what an examiner learns from the claims file for use in 
forming the expert opinion that matters.  When the Board uses 
facts obtained from one opinion over another, it is incumbent 
upon the Board to point out those facts and explain why they 
were necessary or important in forming the appropriate 
medical judgment.).

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Kightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
greater probative weight to the opinion from the March 2009 
VA medical examiner.  Therefore, the Board finds that a 
preponderance of the evidence is against the Veteran's claims 
for service connection for bilateral hearing loss and 
tinnitus.

Because the preponderance of the evidence is against the 
Veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for bilateral hearing loss and tinnitus is not 
warranted.


II.  Left Shoulder Disorder 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a left 
shoulder disorder.  The Board does observe the Veteran's 
service treatment records showing that he landed on and 
injured his left shoulder in January 1969.  It was noted that 
he had pain at that time, but a physical examination and x-
ray were both normal.  He was prescribed medication, heat, 
and light duty for 48 hours.  However, the remainder of the 
Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of a left shoulder 
disorder.  In fact, his November 1969 separation examination 
found his upper extremities to be normal, and he denied 
having a medical history of a painful or "trick" shoulder; 
arthritis or rheumatism; a bone, joint, or other deformity; 
or, lameness.  

Moreover, the medical evidence of record does not show that 
the Veteran sought any treatment immediately following his 
separation from service or for many years thereafter. The 
Board finds this gap in time significant, and, as noted 
above, it weighs against the existence of a link between a 
current diagnosis and his time in service.  Cf. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).  
Thus, to the extent the Veteran had any symptomatology in 
service, such symptomatology would appear to have been acute 
and transitory and to have resolved prior to his separation.  
Therefore, the Board finds that a left shoulder disorder did 
not manifest during service or for many years thereafter.

In addition to the lack of evidence showing that a left 
shoulder disorder manifested during service or within close 
proximity thereto, the more probative medical evidence of 
record does not link any current diagnosis to the Veteran's 
active service.  The June 2005 VA examiner indicated that he 
had reviewed the claims file and noted that the Veteran had 
injured his left shoulder when he fell during jumping school 
in service.  He also observed that the remainder of the 
Veteran's service treatment records were negative for any 
further complaints and that he did not seek treatment again 
until 1987.  Following a review of the medical history and a 
physical examination, the examiner opined that that the 
Veteran's current left shoulder disorder was not likely 
caused by or the result of the injury sustained in January 
1969.  In an addendum to the report, it was also noted that 
an x-ray of the left shoulder was negative.  

In addition, the March 2009 VA examiner  reviewed the 
Veteran's claims file, including his service treatment 
records, and opined that the Veteran's left shoulder disorder 
was not likely related to or caused by the left shoulder pain 
that occurred as a result of a fall in January 1969.  In 
particular, she observed that the x-rays were negative 
immediately following the fall and that his November 1969 
separation examination was negative for any left shoulder 
disorder.  She also noted that there was no evidence of 
chronicity of a left shoulder disorder during or after 
service, as the Veteran did not seek treatment again until 
October 1987.  She further commented that x-rays obtained in 
June 2005 were reported as normal.  

The Board does observe that a private physician submitted a 
letter in October 2004 in which he opined that the injury 
sustained to the Veteran's left shoulder while in jump school 
in 1969 could be a factor in the chronic pain in his left 
shoulder, which he assessed as chronic bursitis of the left 
shoulder.  Another letter was submitted by a different 
private physician in October 2004, which referred to the 
Veteran's shoulder pain as a service-connected injury.  
Another letter was received in September 2005 from a private 
physician stating that he disagreed with the results of the 
June 2005 VA examination.  He commented that the Veteran's 
bursitis and pain increased with age and was most likely the 
result of the documented injury in service.

The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons and bases, 
the Board may favor one medical opinion over another.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. 
App. 488 (1995) (the Board may adopt a particular independent 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the material evidence of 
record).  The Board, of course, is not free to reject medical 
evidence on the basis of its own unsubstantiated medical 
conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995).
After weighing the medical evidence, the Board finds the 
March 2009 VA examiner's opinion to be most probative.  
Although the October 2004 and September 2005 private 
physicians did discuss the Veteran's shoulder injury in 
service, there is no indication that they reviewed the 
Veteran's service treatment records or claims file.  Indeed, 
they did not address the normal examination and x-ray 
findings at the time of the injury in January 1969.  Nor did 
they discuss or account for the Veteran's normal separation 
examination or the years-long evidentiary gap between his 
injury in service and his first complaints, treatment, and 
diagnosis of a left shoulder disorder thereafter.  There was 
no explanation or discussion of the other relevant facts in 
this case, and as such, his opinion rests on incomplete 
information. 

In contrast, the March 2009 VA examiner offered his opinion 
based on a review of all of the evidence, including the 
Veteran's complete service treatment records, post-service 
treatment records, and current physical examination, and he 
offered  a thorough rationale for the opinion reached that is 
clearly supported by the evidence of record.  Indeed, the 
examiner specifically discussed the Veteran's past medical 
history, including his symptomatology in service and his 
normal discharge examination thereafter.  When she reviewed 
the claims file, it also contained the October 2004 and 
September 2005 letters from the private physicians.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting 
that it is what an examiner learns from the claims file for 
use in forming the expert opinion that matters and that, when 
the Board uses facts obtained from one opinion over another, 
it is incumbent upon the Board to point out those facts and 
explain why they were necessary or important in forming the 
appropriate medical judgment).

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Kightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
the greatest probative weight to the opinion of the March 
2009 VA examiner who had the benefit and review of all 
pertinent medical records and who provided a rationale 
supported by the record.  Therefore, the more probative 
medical evidence has not shown that the Veteran currently has 
a left shoulder disorder that is related to his military 
service.  Thus, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service 
connection for a left shoulder disorder.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  See Gilbert, 1 Vet. App. at 54.  Accordingly, the 
Board concludes that service connection for a left shoulder 
disorder is not warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a left shoulder disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


